Case 1:18-cr-00501-RBJ Document 156 Filed 05/08/20 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Criminal Case No. 18-CR-00501-RBJ

UNITED STATES OF AMERICA,

               Plaintiff,

v.

3.     DEON MCELRATHBEY,

               Defendant.

______________________________________________________________________________

                   DEFENDANT’S SENTENCING STATEMENT
______________________________________________________________________________


       Defendant, Deon McElrathBey, through counsel Paula M. Ray, pursuant to FED. R. CRIM.

P. 32 and D.C. COLO. LCRR 32.1, submits the following Sentencing Statement in anticipation of

sentencing May 18, 2020, [Doc. No. 153] as follows:

Career Offender Status:

       Probation sides with the Government regarding the Arizona Attempted Aggravated

Assault qualifying Mr. McElrathBey for career offender status. See Addendum to the

Presentence Report [Doc. No. 152]; Response to Objection [Doc. No. 148]; and Government’s

Sur-Reply to Defendant’s Reply to Government’s Response to Objections to Presentence Report

at 2-4 [Doc. No. 149]. The Government’s argument is specious.

       Where an offender faces an enhanced sentence under § 4B1.2, this Court must be

“certain” that the violent-felony moniker “necessarily” applies to each offense, before the

offense can be treated as violent. See United States v. Degeare, 884 F.3d 1241, 1244 (10th Cir.
Case 1:18-cr-00501-RBJ Document 156 Filed 05/08/20 USDC Colorado Page 2 of 6




2018). Where there is doubt that a prior conviction is a “violent felony”, it cannot be used to

enhance the conviction. Id. Here, the Arizona conviction cannot be deemed a violent felony

with certainty. The career offender guideline is not applicable.

       Ignoring the terms of the Arizona Plea Agreement, and the Court’s Order, the

government argues that the charge was actually a Class 3 felony. 1 See A.R.S. § 13-1204 [Doc.

No. 148-4 at 2-4]. Mr. McElrathBey pled to a Class 4 felony. See Plea Agreement at 1, Exhibit

2 [Doc. No. 148-2] Subsection B is the only Class 4 felony to which the plea applies. It includes

recklessness as a mens rea.

       The government cites A.R.S. § 13-1204 subsection B (1) and (2), apparently for the

proposition that the charge to which Mr. McElrathBey pled could not have been committed with

reckless intent. It fails to cite where, in its Shepard documents, facts support a mens rea other

than recklessness. It also fails to explain why the Arizona court stated the charge was “Non

Dangerous—Non Repetitive” in its Plea Advisement and Order. See Transcript of Plea at 4

[Doc. No. 148-1] and Plea Agreement and Order at 2 [Doc. No. 148-2]

       Finally, it asks this Court to go outside the Shepard documents to conclude that he pled to

A.R.S. §§ 13-1203(A)(2) and 13-1204(A)(2), when the actual documents state that the plea is

based only on A.R.S. §§ 13-1203, 13-1204, 13-701, and 13-801, without reference to

subsections. See, Degeare, 884 F.3d at 1246 (Modified categorical approach includes review of

statute of conviction and “certain record documents” underling the defendant’s prior offense).

See Courtroom Plea Agreement/Change of Plea entry at Doc. No. 148-2] It is the government’s



1
  The Plea Agreement confirms a plea to, “Amended, Count 5: Attempted AGGRAVATED
ASSAULT, A CLASS 4 FELONY, in violation of A.R.S. §§ 13-1203, 1304, 13-701, 13-702,
and 13-801 committed on 7/27/2009.” The Court’s Order states: “OFFENSE: Count 5 as
amended: Attempted Aggravated Assault, Class 4 Felony, A.R.S. § 13-1203, 13-1204, 13-701,
13-702, and 13-801, Date of Offense: July 27, 2009, Non Dangerous – Non Repetitive.”
                                                -2-
Case 1:18-cr-00501-RBJ Document 156 Filed 05/08/20 USDC Colorado Page 3 of 6




burden to prove the facts underlying its claim that the charge, to which Mr. McElrathBey pled,

qualifies as a predicate for career offender status. See Shepard v. United States, 544 U.S. 13, 17

(2005); United States v. Zuniga-Soto, 527 F.3d 1110, 1119 (10th Cir. 2008). It has not done so.

       The government cites Voisine v. United States, 136 S. Ct. 2272 (2016). Voisine is

inapposite. The issue there was whether misdemeanor assault convictions for reckless conduct

triggered a 18 U.S.C. § 922(g) charge and 18 U.S.C. § 16 status. Id. at 2276. It is bottomed on

Congress’s intention to close a loophole in gun control laws. Id. Voisine does not overrule

Tenth Circuit precedent holding that recklessness is an insufficient mens rea to constitute a

felony crime of violence under § 4B1.1. See United States v. Maldonado-Palma, 839 F.3d 1248,

1250 (10th Cir. 2016)(citing Voisine and Zuniga-Soto with no mention of any conflict between

the two cases).

       Voisine expressly stated that its interpretation of U.S.C. § 921(a)(33)(A) did not

determine whether § 16 extends to reckless behavior. Id. at 2280 n. 4. Zuniga-Soto answered

this question. It held that “recklessness falls into the category of accidental conduct that the

Leocal Court described as failing to satisfy the use of the physical force requirement under §16’s

definition of ‘crime of violence.’” 577 F.3d at 1124 (citing Leocal v. Ashcroft, 543 U.S. 1, 9

(2004)).

       The Tenth Circuit has held that only crimes with a mens rea of intent or purpose qualify

as crimes of violence under § 4B1.2. United States v. Armijo, 651 F.3d 1226, 1234-36 (10th Cir.

2011)(Colorado felony manslaughter conviction with recklessness mens rea not a crime of

violence under guidelines); See also United States v. Duran, 696 F.3d 1089, 1095 (10th Cir.

2012)(Applying Armijo to conclude Colorado aggravated assault is not a crime of violence under

§ 4B1.2(a) when committed by reckless discharge of a firearm); United States v. Williams, 559



                                                -3-
Case 1:18-cr-00501-RBJ Document 156 Filed 05/08/20 USDC Colorado Page 4 of 6




F.3d 1143, 1148 (10th Cir. 2009)(Section 4B1.2 intended to reach purposeful, violent, and

aggressive conduct not merely negligent or reckless acts). Until Zuniga-Soto is overturned, the

government’s argument holds no weight.

       The government cites United States v Hammons, 862 F.3d 1052 (10th Cir. 2017).

Hammons does not over-rule Zuniga-Soto. It distinguished Zuniga-Soto citing Oklahoma’s

drive-by shooting law’s requirement of an “intentional discharge” of a weapon. Our Arizona

statute has no such requirement.

       The government cites United States v. Pam, 867 F.3d 1191, 1207-08 (10th Cir. 2017).

Pam is inapposite. Pam declined to address whether Voisine abrogated Duran and Zuniga-Soto,

specifically relying on the ACCA’s elements clause, which is not at issue here. Id. at 1207 n. 15.

       Finally, the government questions the Arizona Federal District Court’s assessment of its

own state’s statutes. It ignores Arizona’s own interpretations of its statute. See State v.

Williams, 175 P. 2d 131, 132 (Ariz. 1993); State v. Garcia, 799 P.2d 888, 893 (Ariz. Ct. App.

1990). And it overlooks the rule of lenity. In sum, Mr. McElrathBey does not qualify as a career

offender.

       Since Mr. McElrathBey is not a career offender, the Guidelines are:

       A.      The base guideline is § 2A2.2, with a base offense level of 14.

       B       The 4 level enhancement for use of a dangerous weapon does not apply under §

2A2.2(b)(2).

       C       There is a 4 level enhancement for bodily injury under § 2A2.2(3)(D).

       D.      The defendant was a minor participant in the criminal activity, decreasing the

offense level by 2 levels under §3B1.2(b).

       E.      The adjusted offense level is 16.



                                                -4-
Case 1:18-cr-00501-RBJ Document 156 Filed 05/08/20 USDC Colorado Page 5 of 6




       F.      Defendant’s criminal history category is V.

       G.      Defendant should receive the 3 level decrease for acceptance of responsibility

under § 3E1.1(b).

       F.      The sentencing range is 30-37 months.

Probation’s Recommended Variance:

       Mr. McElrathBey agrees with Probation that a variance is warranted due to various

factors found in 18 U.S.C. § 3553(a). The nature and circumstances of the offense mitigate in

favor of a variance under § 3553(a)(1). The history and characteristics of the defendant having a

traumatic childhood with being exposed to gangs mitigate in favor of a lesser sentence, under §

3553(a)(1). See Presentence Report at ¶¶ 47, 48, 49 [Doc. No. 154]. And his culpability as

being equal to co-defendant Lee, who received a 30 month sentence, further mitigates in favor of

a lesser sentence implicating disparate sentencing, under § 3553(a)(6).

Designation to Arizona:

       Mr. McElrathBey requests this Court recommend to the Bureau of Prisons that he be

designated to serve his sentence in Arizona where his siblings and uncle reside.

Recommendation for Placement in Halfway House:

       Mr. McElrathBey requests this Court recommend to the Bureau of Prisons that he be

placed in a Halfway House (Community Corrections) 12 months before his term of

imprisonment ends. This request is made in order to provide him with stability and support after

he is released. By the time he is released, he will have been incarcerated for many years. While




                                               -5-
Case 1:18-cr-00501-RBJ Document 156 Filed 05/08/20 USDC Colorado Page 6 of 6




he has some support in the community, he will require additional support and guidance to find a

job and housing.

        DATED this 8th day of May, 2020

                                             Respectfully submitted,


                                             s/ Paula M. Ray
                                             Paula M. Ray, P.C.
                                             P.O. Box 12554
                                             Denver, CO 80212-0554
                                             Telephone: (303) 874-5170
                                             Email: paulamray@icloud.com



                                CERTIFICATE OF SERVICE


        I hereby certify that on May 8, 2020, I served a copy of the foregoing via CM/ECF on all

interested parties.


                                             s/ Paula M. Ray
                                             Law Office of Paula M. Ray, P.C.




                                              -6-
